MjNtuRN, J.
(dissenting). Were 1 sitting as a juror in this case, I iwonld be called upon by the issue raised to determine whether or not there was sufficient evidence before the directors of the bank, at the time mentioned, to require them, under the terms of the policy of indemnity, to call the attention of the surety company to the situation. I would as a juror be called upon to consider the bona fieles of the minds of the directors in considering the situation thus presented. That was the issue presented by the pleadings and the testimony, and the trial court properly left that'question to the jury.
The inquiry before us, a court of review, is solely whether the learned trial court committed legal error in leaving that issue to the jury. To maintain the affirmative of this proposition, it' must be held that only one view could be entertained by the directors at the time they were considering the facts before them. This'may be so in the light of present circumstances, as presented by the record, but the inquiry properly before the trial court, and which the court submitted to the jury, was whether at the time the directors were considering the transactions of Smith, one construction only could be placed upon the situation. We declare in legal effect that we differ from the verdict reached by the jury upon the'facts, as wé now see them, whereas the only legal inquiry before us is ¡whether a motion to nonsuit and a motion to direct' a verdict should have been granted.
The learned trial court properly dealt with this issue by submitting it to the jury, which while the verdict' may not accord with our' views, in the light of the present situation, the constitutional right of the jury tó determine the facts cannot be abrogated.
We have said in Schmidt v. Marconi Co., 86 N. J. L. 783, that “In' every case where the issue depends upon'the determinationof factsj'the existence of which is not admitted, the jury, and not the court, must determine them." Such, of course, is' the fundamental legal' rule.
If the case were before us upon a rule to show cause a *145different question would arise. But the verdict of the jury upon an issue of fact cannot be attacked upon this appeal, which in practice at least, is legally circumscribed with all the limitations incident to a writ of error.
These views lead me to vote to affirm the judgment.
For affirmance — ]\1 INTURN, J. 1.
For reversal — Tin-: Chief Justice, Swayze, TRENCjhard, BhucíeN, Kalisch, Black:, KatzeNbacu, White, HeppuN-XIE1MEE, WILLIAMS, TAYLOR, AOKERSON, JJ. 12.